The defendant’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 483 (AC 10709), is granted, limited to the following issues:
*906The Supreme Court docket number is SC 14859.
Decided November 4, 1993
Brian S. Carlow, assistant public defender, in support of the petition.
John A. East III, deputy assistant state’s attorney, in opposition.
“1. Whether the Appellate Court was correct in concluding that the timing of the disclosure of the police report during the trial did not violate the defendant’s due process rights?
“2. Whether the Appellate Court was correct in determining that the erroneous admission by the trial court of testimony detailing the defendant’s invocation of various constitutional rights was harmless beyond a reasonable doubt?”